DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the specification:
[0001] This application is related to:
US Application SN 16/048,180, filed on July 27, 2018, which application is incorporated by reference in its entirety into the present application,
US Application SN 16/048,182, filed on July 27, 2018, now Patent Number 11,099,871,
US Application SN 16/048,178, filed on July 27, 2018, now Patent Number 11,126,464,
and
US Application SN 16/048,186, filed on July 27, 2018, now Patent Number 10,761,984.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HEADLY whose telephone number is (571)272-1972. The examiner can normally be reached Monday- Friday 9-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199                                                                                                                                                                                                        
MELISSA A. HEADLY
Examiner
Art Unit 2199